Exhibit 10.2

 

CONFIDENTIAL

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
August 11, 2016 by and between Zynerba Pharmaceuticals, Inc., a Delaware
corporation (the “Employer”) and James E. Fickenscher (the “Employee”).

 

Recitals

 

WHEREAS, the Employer desires to employ the Employee and the Employee desires to
be employed by the Employer upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and covenants set forth herein,
and intending to be legally bound hereby, the parties to this Agreement hereby
agree as follows:

 

1.         Duties.  The Employer agrees that from and after September 13, 2016
(the “Effective Date”) the Employee shall serve as Chief Financial Officer, Vice
President Corporate Development of the Employer.  The Employee shall report to
the Chief Executive Officer of the Employer. The Employee agrees to be so
employed by the Employer and to devote his best efforts and substantially all of
his business time to advance the interests of the Employer and to perform such
executive, managerial, administrative and financial functions as are required to
develop the Employer’s business and to perform such other duties that are
consistent with the Employee’s position.  Nothing set forth herein shall
prohibit the Employee from engaging in personal investing activities, provided
such activities do not conflict with the business of the Employer and are
consistent with the Employer’s internal trading policies.  The Employee shall be
permitted to serve on the boards of directors of other entities whose businesses
are not competitive with the Employer in accordance with Employer’s policies.

 

2.         Term.  This Agreement is effective as of the Effective Date, and from
and after the Effective Date, will govern the Employee’s employment by the
Employer until that employment ceases in accordance with the terms of this
Agreement.

 

3.         Compensation.

 

(a)       Salary.  The Employee shall be paid a base salary at the annual rate
of $364,000 (the “Base Salary”) in accordance with the Employer’s regular
payroll practices.  The Board of Directors of the Company (“Board”) or the
Compensation Committee of the Board (the “Compensation Committee”) shall review
the Base Salary at least annually at the end of each calendar year pursuant to
the normal performance review policies for senior level executives.   

 

(b)       Incentive Compensation.    

 

(i)        The Employee shall participate in all short-term and long-term
incentive programs, including equity compensation programs, established by the
Employer for its senior level executives generally, at levels determined by the
Board or the Compensation Committee.  The Employee’s incentive compensation
shall be subject to the terms of the applicable plans and shall be determined
based on the Employee’s individual performance and Employer





1

--------------------------------------------------------------------------------

 



performance as determined by the Board or the Compensation Committee and shall
be awarded, if at all, at the discretion of the Employer.  Any annual incentive
compensation earned by the Employee shall be paid on or after January 1, but not
later than March 15 of the fiscal year following the fiscal year for which the
annual incentive compensation is earned.

 

(ii)       Employee’s target annual discretionary bonus shall be forty percent
(40%) of Employee’s Base Salary, subject to the achievement of goals to be
mutually agreed upon by the Employee and the Board or Compensation Committee
(“Target Bonus”); provided that for the calendar year ending December 31, 2016,
Employee’s Target Bonus shall be calculated on Employee’s Base Salary for the
full calendar year and shall not be pro-rated to reflect the portion of the
calendar year during which he was employed.

 

(iii)      Upon the Effective Date of this Agreement, Employee shall receive a
non-qualified stock option to purchase an aggregate of 150,000 shares of
Employer common stock in accordance with the terms of the Nonqualified Stock
Option Grant Agreement attached hereto as Exhibit A (the “Option”). The Option
will be made as an inducement grant as contemplated by Rule 5635 under the rules
of the Nasdaq Stock Market LLC, and Employer represents and warrants that it
will take all reasonable actions necessary to cause the Option to qualify as
such.  The Options shall have a per share exercise price equal to the closing
price of Employer common stock on the date of the Grant (which shall be the
Effective Date) and shall vest twenty-five percent (25%) on the first
anniversary of the date of the Grant with the remainder vesting over twelve
equal quarterly installments thereafter, so that the Option is one hundred
percent (100%) vested on the fourth anniversary of the date of Grant.
Notwithstanding any term contained herein or in any Grant Instrument to the
contrary, if the Employee (A) dies while employed by or providing service to the
Employer; or (B) ceases to be employed by, or to provide service to, the
Employer on account of the Employee's Total Disability all vested and
exercisable Grants held by Employee on such date shall remain exercisable (by
Employee or by Employee’s representative) for a period of twelve (12) months
following death or Total Disability (or until the expiration date of the
applicable Grant, if earlier).

 

(iv)      If and to the extent the Compensation Committee approves a Grant of
equity incentive awards to the Employer’s senior executives in the first quarter
of 2017, any such Grant to Employee shall be pro-rated to reflect the portion of
the 2016 calendar year during which he was employed.

 





2

--------------------------------------------------------------------------------

 



(c)       Retirement and Welfare Benefits.  The Employee shall participate in
employee retirement and welfare benefit plans made available to the Employer’s
senior level executives as a group or to its employees generally, as such
retirement and welfare plans may be in effect from time to time and subject to
the eligibility requirements of the plans.  Nothing in this Agreement shall
prevent the Employer from amending or terminating any retirement, welfare or
other employee benefit plans or programs from time to time as the Employer deems
appropriate.

 

(d)       Reimbursement of Expenses; Vacation.  The Employee shall be reimbursed
for all normal items of travel, entertainment and miscellaneous business
expenses reasonably incurred by the Employee on behalf of the Employer, provided
that such expenses are documented and submitted in accordance with the
reimbursement policies of the Employer as in effect from time to time (subject
to Section 9 of this Agreement).  The Employee shall be entitled to vacation and
sick leave in accordance with the Employer’s applicable leave policies.

 

4.         Termination.

 

(a)       Death.  This Agreement shall automatically terminate effective as of
the date of the Employee’s death, in which event the Employer shall have no
further obligation or liability under this Agreement except that the Employer
shall pay to the Employee’s estate:  (i) any portion of the Employee’s Base
Salary for the period up to the Employee’s date of death that has been earned
but remains unpaid; and (ii) any benefits that have been earned, accrued and are
due to the Employee under the terms of the employee benefit plans of the
Employer, which benefits shall be paid in accordance with the terms of those
plans.  Any equity that is unvested at the time of Employee’s death shall be
treated in accordance with the applicable equity plan.

 

(b)       Total Disability.  In the event of the Employee’s Total Disability (as
defined below), the Employer may terminate the employment of the Employee, to
the extent permitted by law, immediately upon written notice to the Employee, in
which event, the Employer shall have no further obligation or liability under
this Agreement except that the Employer shall pay to the Employee:  (i) any
portion of the Employee’s Base Salary for the period up to the date of
termination that has been earned but remains unpaid; and (ii) any benefits that
have been earned, accrued and are due to the Employee under the terms of the
employee benefit plans of the Employer, which benefits shall be paid in
accordance with the terms of those plans.  Any equity that is unvested at the
time of Employee’s Total Disability shall be treated in accordance with the
applicable equity plan.

 

(c)       Termination by the Employer for Cause.  Subject to any applicable
right to cure under Section 4(g)(i), the Employer may terminate the Employee’s
employment at any time, effective immediately, for Cause upon written notice to
the Employee.  In the event that the Employer terminates the Employee pursuant
to this Section 4(c), the Employer shall have no further obligation or liability
under this Agreement, except that the Employer shall pay to the Employee: (i)
any portion of the Employee’s Base Salary for the period up to the Termination
Date that has been earned but remains unpaid; and (ii) any benefits that have
been earned, accrued and are due to the Employee under the terms of the employee
benefit plans of the Employer, which benefits shall be paid in accordance with
the terms of those plans.

 





3

--------------------------------------------------------------------------------

 



(d)       Termination by the Employer Without Cause; Termination by the Employee
for Good Reason.  The Employer may terminate the employment of the Employee for
any reason other than those specified in Section 4(b) or 4(c) upon thirty (30)
days written notice (or the payment of Base Salary and benefit continuation in
lieu of such thirty (30) day notice) to the Employee.  In addition, the Employee
may terminate his employment at any time, including, without limitation, upon
written notice to the Employer for Good Reason in accordance with the
requirements of Section 4(g)(vi). 

 

If the Employee terminates his employment for Good Reason (as such term is
defined herein), or the Employer terminates the Employee for any reason other
than those specified in Section 4(b) or 4(c) hereof, then the Employer shall pay
to the Employee:

 

(i)      any portion of the Employee’s Base Salary for the period up to the
Termination Date that has been earned but remains unpaid;

 

(ii)     any benefits that have been earned, accrued and are due to the Employee
under the terms of any employee benefit plans of the Employer, which benefits
shall be paid in accordance with the terms of those plans; and

 

(iii)     subject to the execution and nonrevocation by the Employee of a
release satisfactory to the Employer (the “Release) and the Employee’s
compliance with all terms and provisions of this Agreement that survive the
termination of the Employee’s employment by the Employer, the Employer shall
provide the Employee with the payments and benefits set forth below in (A), (B)
and (C).  Notwithstanding any provision of this Agreement to the contrary, in no
event shall the timing of the Employee’s execution of the Release, directly or
indirectly result in the Employee designating the calendar year of payment and
to the extent payment could be made in more than one taxable year, payment shall
be made in the later taxable year. Moreover, such release must be executed, if
at all, no later than sixty (60) days following the date of Employee’s
separation from service from Employer. The payments and benefits for such
termination are limited to:

 

(A)      Severance in an amount equal to salary continuation of Employee’s Base
Salary at the rate in effect at the time of the Employee’s termination for a
period of twelve (12) months following the effective date of the Release; and

 

(B)      Continued medical and dental coverage at the same level in effect at
the time of the Termination Date (or generally comparable coverage) for a period
of twelve (12) months following the Termination Date for himself and, where
applicable, his spouse and dependents, at the same premium rates as may be
charged from time to time for employees generally, as if the Employee had
continued in employment during such twelve (12) month period.  If applicable,
the health care continuation period shall run concurrently with the foregoing
twelve (12) month period; and

 

(C)      Pro rata vesting of all outstanding unvested stock options and other
equity-based awards held by the Employee that would have vested had the Employee
remained employed for twelve (12) months following the Termination Date.

 





4

--------------------------------------------------------------------------------

 



(D)      The Exercise of all vested equity awards by Employee at the termination
of employment (except on account of death or disability as indicated in Sections
4(a) and (b)) shall be governed by the terms of the applicable equity plan
adopted by Employer.

 

(e)       Effect of a Change of Control.  Notwithstanding any provision of
Section 4(d) to the contrary, (A) if Employee’s employment is terminated
pursuant to Section 4(d) within the ninety (90) day period preceding a Change of
Control or on or within twelve (12) months following a Change of Control; or (B)
Employee resigns employment within thirty (30) days of the effective date of a
Change of Control, upon such termination or resignation, Employee shall be
entitled to the same payments and benefits described in Section 4(d) above,
subject to execution and nonrevocation of the Release and the Employee’s
compliance with all terms and provisions of this Agreement that survive the
termination of the Employee’s employment by the Employer, provided that (i)  one
hundred percent (100%) of all outstanding unvested stock options and other
equity-based awards held by the Employee as of the Termination Date shall become
fully vested and exercisable (to the extent applicable) as of the Termination
Date; (ii) all outstanding stock options and other equity-based awards held by
the Employee as of the Termination Date that become vested pursuant to (i) above
or that are vested as of the Termination Date shall remain exercisable (to the
extent applicable) until the earlier of (x) the three (3) year anniversary of
the Termination Date and (y) the expiration date of the relevant stock option or
other equity-based award; and (iii) Employee shall be entitled to one hundred
percent (100%) of Employee’s targeted annual bonus for the year in which the
Termination Date occurs, without regard to whether the relevant Employee and
Employer goals have been achieved.

 

Notwithstanding anything set forth in this Agreement to the contrary, if any
payment or benefit, including severance benefits, that the Employee would
receive from the Employer in connection with a Change of Control or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
section 280G of the Code and (ii) but for this sentence, be subject to the
excise tax imposed by section 4999 of the Code (the “Excise Tax”), then such
Payment shall be reduced to the Reduced Amount.  The “Reduced Amount” shall be
either (A) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (B) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Employee’s receipt, on an after-tax basis, of the greater amount
of the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax.  If a reduction in payments or benefits (or a
cancellation of the acceleration of vesting of stock options or other
equity-based awards) constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, such reduction and/or cancellation of
acceleration shall occur in the order that provides the maximum economic benefit
to the Employee.  In the event that acceleration of vesting of a stock option or
other equity-based award is to be reduced, such acceleration of vesting also
shall be canceled in the order that provides the maximum economic benefit to the
Employee. 

 

The Employer shall appoint a nationally recognized accounting firm with
appropriate subject matter expertise to make the determinations required under
this Section 4(e).

 





5

--------------------------------------------------------------------------------

 



The Employer shall bear all expenses with respect to the making of the
determinations by such accounting firm required to be made under this Section
4(e), up to a maximum of $25,000.  The accounting firm engaged to make the
determinations under this Section 4(e) shall provide its calculations, together
with detailed supporting documentation, to the Employer and the Employee as soon
as practicable after the date on which the Employee’s right to a Payment is
triggered (if requested at that time by the Employer or the Employee) or such
other time as requested by the Employer or the Employee.  If the accounting firm
determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish the
Employer with an opinion reasonably acceptable to the Employee that no Excise
Tax will be imposed with respect to such Payment.  Any good faith determinations
of the accounting firm made under this Section 4(e) shall be final, binding, and
conclusive upon the Employer and the Employee.

 

(f)       Elective Termination by Employee.  Employee may voluntarily terminate
his employment with the Employer without Good Reason at any time upon thirty
(30) days prior written notice, which termination shall become effective upon
the thirtieth (30) day after the receipt of such notice.  In the event that the
Employee terminates his employment pursuant to this Section 4(f), the Employer
shall have no further obligation or liability for compensation or benefits,
except that the Employer shall pay to the Employee:(A) any portion of the
Employee's Base Salary for the period up to the Termination Date that has been
earned but remains unpaid; and (B) any benefits that have been earned, accrued
and are due to the Employee under the terms of the employee benefit  plans of
the Employer, which benefit s shall be paid in accordance with the terms of
those plans.

 

(g)       Definitions.    

 

(i)       “Cause” shall be deemed to exist with respect to any termination of
employment by the Employer for any of the following reasons:

 

(1)       the Employee’s engagement in conduct constituting breach of fiduciary
duty, gross negligence or willful misconduct relating to the Employer or the
performance of the Employee’s duties;  

 

(2)       the Employee’s continued failure to perform the Employee’s material
duties in a satisfactory manner after written notice specifying the areas in
which performance is unsatisfactory and, if subject to cure, the Employee’s
failure to perform within thirty (30) days after such notice;

 

(3)       the Employee’s commission of any act of fraud with respect to the
Employer;

 

(4)       the Employee’s violation of any covenants or agreements in favor of
the Employer regarding confidentiality, non-competition and/or non-solicitation;
or

 





6

--------------------------------------------------------------------------------

 



(5)       the Employee’s conviction of a felony or a crime involving moral
turpitude under the laws of the United States or any state or political
subdivision thereof.

 

Any notice required to be provided to the Employee under clause (2) of this
definition of “Cause” shall state that failure to cure within the applicable
period will result in termination for Cause. 

 

(ii)       “Change of Control” shall mean:

 

(1)       any person or entity becomes the beneficial owner, directly or
indirectly, of securities of the Employer representing greater than 50% (>50%)
percent of the total voting power of all its then outstanding voting shares;

 

(2)       a merger or consolidation of the Employer in which its voting
securities immediately prior to the merger or consolidation do not represent, or
are not converted into securities that represent, a majority of the voting power
of all voting securities of the surviving entity immediately after the merger or
consolidation;

 

(3)       a sale of substantially all of the assets of the Employer or a
liquidation or dissolution of the Employer.

 

(4)       But in no event shall “Change of Control” mean an initial public
offering (“IPO”) of the Employer’s stock or any investment by any individual or
entity that does not result in the right of such individual or entity to appoint
a majority of the Employer’s Board.

 

(iii)      “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.

 

(iv)      “Good Reason” shall be deemed to exist with respect to any termination
of employment by the Employee for any of the following reasons:

 

(1)       a material reduction in the Employee’s duties and responsibilities,
which for purposes of this Agreement means the assignment to Employee of any
duties or responsibilities which are materially inconsistent with or adverse to
the Employee’s then current duties, responsibilities, positions and/or titles
with the Employer;

 

(2)       a material reduction of the Employee’s then-current base salary or
target bonus opportunity;

 





7

--------------------------------------------------------------------------------

 



(3)       the requirement that the Employee regularly report to work at a
location that is more than fifty (50) miles from the location of the Employee’s
employment as of the Effective Date;

 

(4)       a material breach of this Agreement by the Employer; or

 

(5)       in the event of the assignment of this Agreement to a third party, the
failure of the assignee or successor entity to agree to be bound to the terms of
this Agreement;

 

(6)       the consummation of a Change of Control of the Employer, as such term
is defined herein.

 

provided,  however, that except with respect to Section 4(g)(vi)(6) above, for
any of the foregoing to constitute Good Reason, the Employee must provide
written notification of his intention to resign within ninety (90) days after
the Employee first knows or first has reason to know of the occurrence of any
such event or condition, and, the Employer must have thirty (30) business days
from the date of receipt of such notice to effect a cure of the event or
condition constituting Good Reason.  If the Employer fails to effect a cure of
the event or condition constituting Good Reason, the Employee must actually
resign from employment within thirty (30) days following the expiration of the
foregoing cure period.  In the event of a cure of such event or condition
constituting Good Reason by the Employer, such event or condition shall no
longer constitute Good Reason.

 

(v)       “Grant” shall mean a stock option, stock appreciation right, stock
award, stock unit or other stock based award granted to Employee.

 

(vi)      “Grant Instrument shall mean the written agreement that sets forth the
terms and conditions of a Grant, including any amendments thereto.

 

(vii)     “Termination Date” shall mean the date on which the Employee’s
employment with the Employer terminates in accordance with the applicable
provisions of this Agreement.

 

(viii)    “Total Disability,” shall mean an illness, incapacity or a mental or
physical condition that renders the Employee unable, despite the provision, if
requested, of a reasonable accommodation as that term is defined in the
Americans with Disabilities Act, to perform the essential functions of his
employment position for a continuous period of six (6) months or more.

 





8

--------------------------------------------------------------------------------

 



(h)       No Mitigation.  The Employee shall not be required to mitigate the
amount of any payment provided for in this Section 4 by seeking other employment
or otherwise, nor shall the amount of any payment or benefit provided for in
this Section 4 be reduced by any compensation earned by the Employee as the
result of employment by another employer or self-employment, by retirement
benefits, by offset against any amounts (other than loans or advances to the
Employee by the Employer) claimed to be owed by the Employee to the Employer, or
otherwise, provided, however, that if Employee becomes eligible for a group
health insurance plan during the Severance period, then Employee shall notify
Employer of same and Employer shall be relieved of the obligation to make any
premium contributions to the continuation of Employee’s health insurance
coverage.

 

5.         Non-Disclosure; Non-Competition and Prior Agreements.

 

(a)       Non-Disclosure.  The Employee acknowledges that in the course of
performing services for the Employer, the Employee will obtain knowledge of the
Employer’s business plans, products, processes, software, know-how, trade
secrets, formulas, methods, models, prototypes, discoveries, inventions,
improvements, disclosures, names and positions of employees and/or other
proprietary and/or confidential information (collectively the “Confidential
Information”).  The Employee agrees to keep the Confidential Information secret
and confidential and not to publish, disclose or divulge to any other party, and
the Employee agrees not to use any of the Confidential Information for the
Employee’s own benefit or to the detriment of the Employer without the prior
written consent of the Employer, whether or not such Confidential Information
was discovered or developed by the Employee.  The Employee also agrees not to
divulge, publish or use any proprietary and/or confidential information of
others that the Employer is obligated to maintain in confidence.

 

(b)       Non-Competition.  The Employee agrees that, during  his employment by
the Employer hereunder and for an additional period of twelve (12) months after
the termination of the Employee’s employment hereunder for any reason, neither
the Employee nor any corporation or other entity in which the Employee may be
interested as a partner, trustee, director, officer, employee, agent,
shareholder, lender of money or guarantor, or for which he performs services in
any capacity (including as a consultant or independent contractor) shall at any
time during such period be engaged, directly or indirectly, in any Competitive
Business (as that term is hereinafter defined).  The Employee shall not solicit
or, if the Employee owns or has the right to acquire more than five percent (5%)
of the fully-diluted equity of the employing entity or its affiliates, hire,
directly or indirectly, any person that was employed by Employer during the six
(6) month period immediately preceding the Employee’s termination of employment
with the Employer.  For purposes of this Section 5(b) the term “Competitive
Business” shall mean any job, role, or specific responsibilities within a firm,
company, or business organization that competes directly with the Employer’s
business as in effect at the time of the Employee’s termination of employment
with the Employer or in a business area planned in writing by the Employer
before the Termination Date for entry within twelve (12) months of the
Termination Date at the time of the Employee’s termination of employment with
the Employer.  The foregoing prohibition shall not prevent any employment or
engagement of the Employee, after termination of employment with the Employer,
by any firm, company, or business organization engaged in a Competitive Business
as long as the activities of any such employment or engagement, in any capacity,
do not involve work on matters related to any

 





9

--------------------------------------------------------------------------------

 



business, product or service being developed, manufactured, marketed,
distributed or planned in writing by the Employer at the time of the Employee’s
termination of employment with the Employer.    The Employee’s ownership of no
more than one percent (1%) of the outstanding voting stock of a publicly traded
company shall not constitute a violation of this Section 5(b).  The Employee is
entering into this covenant not to compete in consideration of the agreements of
the Employer in this Agreement, including but not limited to, the agreement of
the Employer to provide the severance and other benefits to the Employee upon a
termination of employment pursuant to Section 4(d) hereof and the agreement of
the Employer to provide the severance and other benefits upon a Change of
Control in accordance with the terms of Section 4(e).

 

(c)       Prior Agreements.  The Employee represents and warrants to the
Employer that there are no restrictions, agreements or understandings whatsoever
to which the Employee is a party that would prevent or make unlawful the
Employee’s execution of this Agreement or the Employee’s employment hereunder,
is or would be inconsistent or in conflict with this Agreement or the Employee’s
employment hereunder, or would prevent, limit or impair in any way the
performance by the Employee of the obligations hereunder.

 

6.         Inventions and Discoveries.

 

(a)       Disclosure.  The Employee shall promptly and fully disclose to the
Employer, with all necessary detail, all developments, know-how, discoveries,
inventions, improvements, concepts, ideas, formulae, processes and methods
(whether copyrightable, patentable or otherwise) made, received, conceived,
acquired or written by the Employee (whether or not at the request or upon the
suggestion of the Employer, solely or jointly with others), during the period
of  his employment with the Employer that (i) result from, arise out of, or
relate to any work, assignment or task performed by the Employee on behalf of
the Employer, whether undertaken voluntarily or assigned to the Employee within
the scope of  his responsibilities to the Employer, or (ii) were developed using
the Employer’s facilities or other resources or in Employer time, or (iii)
result from the Employee’s use or knowledge of the Employer’s Confidential
Information, or (iv) relate to the Employer’s business or any of the products or
services being developed, manufactured or sold by the Employer or that may be
used in relation therewith (collectively referred to as “Inventions”).  The
Employee hereby acknowledges that all original works of authorship that are made
by the Employee (solely or jointly with others) within the above terms and that
are protectable by copyright are “works made for hire,” as that term is defined
in the United States Copyright Act.  The Employee understands and hereby agrees
that the decision whether or not to commercialize or market any Invention
developed by the Employee solely or jointly with others is within the Employer’s
sole discretion and for the Employer’s sole benefit and that no royalty shall be
due to the Employee as a result of the Employer’s efforts to commercialize or
market any such Invention.

 

(b)       Assignment and Transfer.  The Employee agrees to assign and transfer
to the Employer all of the Employee’s right, title and interest in and to the
Inventions, and the Employee further agrees to deliver to the Employer any and
all drawings, notes, specifications and data relating to the Inventions, and to
sign, acknowledge and deliver all such further papers, including applications
for and assignments of copyrights and patents, and all renewals thereof, as may
be necessary to obtain copyrights and patents for any Inventions in any and all
countries and to vest title thereto in the Employer and its successors and
assigns and to otherwise protect the

 





10

--------------------------------------------------------------------------------

 



Employer’s interests therein.  The Employee shall not charge the Employer for
time spent in complying with these obligations.  If the Employer is unable
because of the Employee’s mental or physical incapacity or for any other reason
to secure the Employee’s signature to apply for or to pursue any application for
any United States or foreign patents or copyright registrations covering
Inventions or original works of authorship assigned to the Employer as above,
then the Employee hereby irrevocably designates and appoints the Employer and
its duly authorized officers and agents as the Employee’s agent and attorney in
fact, to act for and in the Employee’s behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by the Employee.

 

(c)       Records.  The Employee agrees that in connection with any research,
development or other services performed for the Employer, the Employee will
maintain careful, adequate and contemporaneous written records of all
Inventions, which records shall be the property of the Employer.

 

7.         Employer Documentation.  The Employee shall hold in a fiduciary
capacity for the benefit of the Employer all documentation, disks, programs,
data, records, drawings, manuals, reports, sketches, blueprints, letters, notes,
notebooks and all other writings, electronic data, graphics and tangible
information and materials of a secret, confidential or proprietary information
nature relating to the Employer or the Employer’s business that are in the
possession or under the control of the Employee.

 

8.         Injunctive Relief.  The Employee acknowledges that his compliance
with the agreements in Sections 5, 6, and 7 hereof is necessary to protect the
good will and other proprietary interests of the Employer and that he is one of
the principal executives of the Employer and conversant with its affairs, its
trade secrets and other proprietary information.  The Employee acknowledges that
a breach of any of his agreements in Sections 5, 6 and 7 hereof will result in
irreparable and continuing damage to the Employer for which there will be no
adequate remedy at law; and the Employee agrees that in the event of any breach
of the aforesaid agreements, the Employer and its successors and assigns shall
be entitled to injunctive relief and to such other and further relief as may be
proper.

 

9.         Application of Section 409A of the Internal Revenue Code. 

 

(a)       Compliance.  This Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Code.  If any payment or benefit cannot be
provided or made at the time specified herein without incurring sanctions under
section 409A of the Code, then such benefit or payment shall be provided in full
at the earliest time thereafter when such sanctions will not be imposed.  For
purposes of section 409A of the Code, all payments to be made upon a termination
of employment under this Agreement may only be made upon a “separation from
service” under section 409A of the Code, each payment made under this Agreement
shall be treated as a separate payment, and the right to a series of installment
payments under this Agreement is to be treated as a right to a series of
separate payments.  In no event shall the Employee, directly or indirectly,
designate the calendar year of payment.  All reimbursements provided under this
Agreement shall be made or provided in accordance with the requirements of
section 409A of the Code, including, where applicable, the requirement that

 





11

--------------------------------------------------------------------------------

 



(i) any reimbursement is for expenses incurred during the Employee’s lifetime
(or during a shorter period of time specified in this Agreement), (ii) the
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year, (iii)
the reimbursement of an eligible expense will be made on or before the last day
of the calendar year following the year in which the expense is incurred, and
(iv) the right to reimbursement is not subject to liquidation or exchange for
another benefit.

 

(b)       Payment Delay.   Notwithstanding any provision in this Agreement to
the contrary, if at the time of the Employee’s termination of employment with
the Employer, the Employer has securities which are publicly-traded on an
established securities market and the Employee is a “specified employee” (as
defined in section 409A of the Code) and it is necessary to postpone the
commencement of any severance payments otherwise payable pursuant to this
Agreement as a result of such termination of employment in order to prevent any
accelerated or additional tax under section 409A of the Code, then the Employer
shall postpone the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Employee) that are not otherwise paid within the short-term
deferral exception under section 409A of the Code and are in excess of the
lesser of two (2) times (i) the Employee’s then-annual compensation or (ii) the
limit on compensation then set forth in section 401(a)(17) of the Code, until
the first payroll date that occurs after the date that is six (6) months
following the Employee’s “separation from service” with the Employer (as defined
under section 409A of the Code).  If any payments are postponed due to such
requirements, such postponed amounts shall be paid in a lump sum to the
Employee, and any installment payments due to the Employee shall recommence, on
the first payroll date that occurs after the date that is six (6) months
following the Employee’s “separation from service” with the Employer.  If the
Employee dies during the postponement period prior to the payment of the
postponed amount, the amounts withheld on account of section 409A of the Code
shall be paid to the personal representative of the Employee’s estate within
sixty (60) days after the date of the Employee’s death.

 

10.        Supersedes Other Agreements.  This Agreement supersedes and is in
lieu of any and all other employment arrangements between the Employee and the
Employer.

 

11.        Amendments.  Any amendment to this Agreement shall be made in writing
and signed by the parties hereto.

 

12.        Enforceability.  If any provision of this Agreement shall be invalid
or unenforceable, in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable, or shall be deemed excised from this Agreement, as
the case may require, and this Agreement shall be construed and enforced to the
maximum extent permitted by law as if such provision had been originally
incorporated herein as so modified or restricted or as if such provision had not
been originally incorporated herein, as the case may be.

 

13.        Governing Law.  This Agreement shall be governed in all respects by
the laws of the Commonwealth of Pennsylvania without regard to the conflicts of
laws principles of any jurisdiction.  Any legal proceeding arising out of or
relating to this Agreement shall be instituted in the Pennsylvania state or
Federal courts.  Employee hereby consents to the personal and

 





12

--------------------------------------------------------------------------------

 



exclusive jurisdiction of such court and hereby waives any objection that the
Employee may have to the laying of venue of any such proceeding and any claim or
defense of inconvenient forum.

 

14.       Jury Waiver. The Employer and Employee hereby waive trial by jury for
all actions arising from or relating to any breaches or claimed breaches of this
Agreement, or any circumstance or matter arising from or relating to Employee’s
employment by Employer.

 

15.       Assignment.

 

(a)       By the Employer.  The rights and obligations of the Employer under
this Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Employer.  This Agreement may be assigned by the
Employer without the consent of the Employee.  The Employer shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Employer to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Employer would be required to perform it
if no such succession had taken place. Unless expressly provided otherwise,
“Employer” as used herein shall mean the Employer as defined in this Agreement
and any successor to its business and/or assets as aforesaid.

 

(b)       By the Employee.  This Agreement and the obligations created hereunder
may not be assigned by the Employee, but all rights of the Employee hereunder
shall inure to the benefit of and be enforceable by his heirs, devisees,
legatees, executors, administrators and personal representatives.

 

16.       Notices.  All notices required or permitted to be given hereunder
shall be in writing and shall be deemed to have been given when mailed by
certified mail, return receipt requested, or delivered by a national overnight
delivery service addressed to the intended recipient as follows:

 

If to the Employer:

Zynerba Pharmaceuticals, Inc.

80 W. Lancaster Avenue, Suite 300

Devon, PA  19333

Attention:  General Counsel

 

If to the Employee:

James E. Fickenscher

585 Oakmont Drive East

Telford, PA  18969

 

Any party may from time to time change its address for the purpose of notices to
that party by a similar notice specifying a new address, but no such change
shall be deemed to have been given until it is actually received by the party
sought to be charged with its contents.

 





13

--------------------------------------------------------------------------------

 



17.       Waivers.  No claim or right arising out of a breach or default under
this Agreement shall be discharged in whole or in part by a waiver of that claim
or right unless the waiver is supported by consideration and is in writing and
executed by the aggrieved party hereto or his or its duly authorized agent.  A
waiver by any party hereto of a breach or default by the other party hereto of
any provision of this Agreement shall not be deemed a waiver of future
compliance therewith, and such provisions shall remain in full force and effect.

 

18.       Indemnification.  Employer agrees to indemnify, defend and hold
harmless, Employee to the maximum extent permitted by law and under the by-laws
and articles of incorporation of the Employer, as well as to cover Employee
under any indemnification agreements or arrangements maintained by the Employer
for its directors and officers from time to time, subject to the terms and
conditions thereof. Employer specifically acknowledges and agrees the
obligations set forth herein include but are not limited to any and all claims,
demands, investigations, suits or actions for any and all liabilities, losses,
damages, penalties, costs or expenses of every kind whatsoever (including but
not limited to court costs, legal fees, awards or settlements) arising out of,
in connection with or related to any negligent or intentional act, error or
omission of Employer, any predecessor entity of Employer, or any of their
respective current or former directors, officers, employees, representatives or
agents prior to the Effective Date of this Agreement.

 

19.       Survival of Covenants.  The provisions of Sections 5 through 18 hereof
shall survive the termination of this Agreement.  Furthermore, any other
provision of this Agreement that, by its terms, is intended to continue beyond
the termination of the Employee’s employment shall continue in effect
thereafter. 

 

[signature page follows]

 





14

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.

 

 

 

 

 

 

ZYNERBA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Armando Anido

 

 

Armando Anido

 

 

Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ James E. Fickenscher

 

James E. Fickenscher

 





15

--------------------------------------------------------------------------------

 



EXHIBIT A

NON-QUALIFIED STOCK OPTION AGREEMENT

16

--------------------------------------------------------------------------------